Montgomery, J.
(dissenting). There is a conflict in the authorities upon the question presented in this case, namely, whether a brakeman on a freight train has implied authority to eject a trespasser. On principle, I am of opinion that such authority is to be implied from the nature of his employment. In the present case it was shown that the rules of the company prohibited the carrying of passengers upon the train in question, and it was shown that it was by another rule provided that it was the duty of the brakemen of the company to familiarize themselves with all its rules. In Patt. Ry. Acc. Law, § 111, it is said to be the doctrine of most of the'* cases that when a railway servant is put in charge of any of the property of the railway, as a station master in charge of a station, or a conductor in charge of a train, or an engine driver or fireman in charge of an engine, or a brakeman in charge of a car, that servant is necessarily charged with the duty of protecting that particular property, and he is therefore, for that purpose, vested with an implied authority to remove trespassers therefrom. This doctrine is approved in Brevig v. Railway Co., 64 Minn. 168, 172, where it is said that: “The duties of a freight-train brakeman do not consist merely of turning the brakes. By universal custom, he has police duties as to the cars immediately under his charge.”
It was said in Hoffman v. Railroad Co., 87 N. Y. 25, 30 (41 Am. Rep. 337), speaking of the brakeman:
*121“His duties do not primarily pertain to the protection of the cars against intruders; but he is'a servant of the company on the train, concerned in its management, and fully cognizant of the obvious fact that intruders, who jump upon the train for a ride, without intention of becoming passengers, are wrongfully there.”
See, also, St. Louis, etc., R. Co. v. Reagan, 52 Ill. App. 488; Vertrees’ Adm’r v. Railway Co., 95 Ky. 314; Houston, etc., R. Co. v. Bolling, 59 Ark. 395; Kansas City, etc., R. Co. v. Kelly, 36 Kan. 655 (59 Am. Rep. 596); Smith v. Railroad Co., 95 Ky. 11.
A distinction was attempted to be drawn on the argument between a freight train and a passenger train, favorable to the defendant’s contention. In my opinion, the authority of the freight brakeman is quite as clear as would be that of a passenger brakeman. It may be said with some force that, before the brakeman would have implied authority to eject an apparent trespasser from a passenger train, the conductor should be consulted, for the reason- that it is the conductor who is to determine who are authorized to ride upon the train, while in the case of a freight train not carrying passengers it is at once apparent to the brakeman that a stranger boarding the train is a trespasser.